Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 1 of 7




                     EXHIBIT A
             Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 2 of 7


                                           Non-Disclosure Agreement

        This Non-Disclosure Agreement (the “Agreement”) is entered into as of the date set forth in the
signature block below, between Valley Economic Development Center, Inc. (“VEDC”), and __________________
(“INTERESTED PARTY”).
WHEREAS, VEDC’s Chapter 11 bankruptcy proceeding is currently pending before the United States Bankruptcy
     Court for the Central District of California, San Fernando Valley Division (the “Bankruptcy Court”), Case
     No.: 1-19-bk-11629-DS, and
WHEREAS, VEDC owns and may seek to close a sale (a “Sale”) of all or portion of a loan portfolio (the “Portfolio”),
     and
WHEREAS, VEDC has filed an application to employ Keen-Summit Capital Partners LLC (“Keen”) to serve as its
     broker to market the Portfolio if VEDC elects to sell the Portfolio, and
WHEREAS, VEDC, for the sole purpose of potentially consummating a Sale, wishes to disclose to INTERESTED
     PARTY certain written and/or oral confidential and proprietary information relating to the Portfolio and,
     potentially, to engage in confidential discussions pertaining to the prospective Sale. For purposes of this
     Agreement, the term “Confidential Information” shall include, without limitation,
        1. all information, data, reports, analyses, compilations, studies, interpretations, projections,
           forecasts, records and other materials (whether prepared by the VEDC or Keen or otherwise and in
           whatever form maintained, whether documentary, computerized or otherwise) related or
           pertaining to the Portfolio,
        2. all notes, summaries, or other material derived therefrom, that contain or otherwise reflect
           information concerning the Portfolio and that are disclosed in the course of INTERESTED PARTY’s
           evaluation of a possible transaction, and
        3. the fact of INTERESTED PARTY’s possible interest in a Sale, the fact of INTERESTED PARTY’s
           communications with VEDC and/or Keen regarding the Portfolio and/or a Sale, and/or any and all
           details regarding the terms and conditions of a Sale, if any, and
WHEREAS, the parties hereto intend for this Agreement to be binding upon their respective affiliates and each
     of their respective officers, directors, employees, financial partners, lenders, advisors, attorneys,
     accountants, consultants, agents and representatives (collectively, “Representatives”);
NOW WHEREFORE, VEDC agrees to disclose, and INTERESTED PARTY agrees to receive and use, such Confidential
Information subject to terms and conditions set forth below:
1.      INTERESTED PARTY agrees:
            a. not to use any Confidential Information except for the sole purpose of evaluating the merits of
               a potential Sale and the terms thereof;
            b. to keep confidential and not to disclose any Confidential Information to persons or entities other
               than its Representatives with a need to know the information contained therein; provided, that
               such Representatives shall be bound by obligations of confidentiality materially the same as the
               confidentiality and non-use terms of this Agreement, have been informed of the confidential
               nature of the Confidential Information and are directed to abide by and have agreed to the
               terms of this Agreement;
            c. not to disclose: (i) that the Confidential Information has been made available to INTERESTED
               PARTY; (ii) that INTERESTED PARTY may be considering a Sale; (iii) that INTERESTED PARTY
               and/or its Representatives have had, are having or propose to have any discussions or
               negotiations with VEDC with respect to the Portfolio; and/or (iv) that INTERESTED PARTY and/or
               its Representatives are bidding for a Sale (the foregoing being deemed Confidential
               Information); and
           Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 3 of 7

VEDC Non-Disclosure Agreement
December 11, 2019
Page 2 of 6


           d. not to communicate regarding the Confidential Information and/or the Sale with VEDC’S
              employees, customers, vendors, secured creditors and/or unsecured creditors without the prior
              written consent of VEDC. For the avoidance of doubt, nothing in this Agreement will restrict or
              preclude the INTERESTED PARTY’s or its Representatives’ communications in the ordinary
              course of business unrelated to the Sale.
2.     Confidential Information shall not include any information that:
           a. is or becomes generally available to the public other than as a result of a disclosure by
              INTERESTED PARTY or any of its Representatives in violation of this Agreement,
           b. is already known to INTERESTED PARTY or its Representatives or is already in its or their
              possession prior to its disclosure to INTERESTED PARTY by VEDC or its Representatives,
           c. becomes available to INTERESTED PARTY from a source other than VEDC or its Representatives,
              provided that such source is not, to INTERESTED PARTY’s knowledge after due inquiry, in breach
              of an obligation of confidentiality to the VEDC, or
           d. is independently developed by INTERESTED PARTY or its Representatives without reliance on
              Confidential Information.
3.     VEDC may elect at any time to terminate further access by INTERESTED PARTY to the Confidential
       Information. Upon written request by VEDC, In agrees to promptly destroy or return to the VEDC, at
       INTERESTED PARTY’s option, all Confidential Information, and to confirm in writing (e-mail being
       sufficient) that all such material has been either returned or destroyed in compliance with this
       Agreement. VEDC and INTERESTED PARTY further acknowledge that no such termination will affect their
       obligations of Confidentiality hereunder or those of their Representatives, all of which obligations shall
       continue in effect for the term of this Agreement. Notwithstanding the foregoing:
           a. INTERESTED PARTY may retain copies of the Confidential Information and such portion of the
              Confidential Information that:
                    i. are stored on INTERESTED PARTY’s information technology backup and/or disaster
                       recovery systems until the ordinary course deletion thereof;
                   ii. may be found in any analyses, compilations, forecasts, studies, projections or other
                       documents prepared by INTERESTED PARTY or its Representatives for INTERESTED
                       PARTY’s or its Representatives’ files in accordance with such party’s respective
                       document retention policies;
                   iii. INTERESTED PARTY is required to maintain in accordance with applicable governmental
                        laws, rules and regulations;
                   iv. INTERESTED PARTY’s legal counsel advises in writing INTERESTED PARTY to retain;
                       and/or
                   v. are related or pertain to any dispute relating to or arising out of this Agreement; and
           b. INTERESTED PARTY shall continue to be bound by the terms and conditions of this Agreement
              while INTERESTED PARTY retains Confidential Information pursuant to subparagraph (a) above.
4.     Voluntary or inadvertent disclosure of materials that are subject to the attorney-client privilege, the
       work-product doctrine, or any other privilege or immunity from discovery shall not constitute a waiver
       of, or an estoppel as to any claim of, such privilege or protection. Any party who has received
       inadvertently such materials shall, upon learning that such materials are subject to a claim of privilege,
       immediately return such materials to the party that produced them.
           Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 4 of 7

VEDC Non-Disclosure Agreement
December 11, 2019
Page 3 of 6


5.     If VEDC or INTERESTED PARTY discover that INTERESTED PARTY and/or one or more of its
       Representatives have disclosed or used Confidential Information in contravention of this Agreement,
       then Recipient hereby covenants to immediately notify VEDC thereof and to assist VEDC in recovering
       such Confidential Information and in mitigating any damages resulting therefrom.
6.     Notice pursuant to this Agreement shall be deemed given when transmitted via certified mail, return
       receipt requested or via Federal Express or other recognized standard overnight delivery to:
               As to ___________________________________________:



                      _________________________________
                      Address:          _________________________________
                      Address:          _________________________________
                      Address:          _________________________________
                      ATTN:             _________________________________
                      Work Telephone:          _________________________________
                      Cell Telephone:          _________________________________
                      Email:            _________________________________



               If to Valley Economic Development Center, Inc.:

                                         Valley Economic Development Corporation
                                         David K. Gottlieb, Chief Restructuring Officer
                                         5121 Van Nuys Blvd., 3rd Floor
                                         Los Angeles, CA 91403
                                         dgottlieb@dkgallc.com

               With copies to:
                                         Levene, Neale, Bender, Yoo & Brill LLP
                                         10250 Constellation Blvd, Suite 1700
                                         Los Angeles, CA 90067
                                         Attn: Ron Bender, Esq.
                                               Eve H. Karasik, Esq.
                                               rb@lnbyb.com; ehk@lnbyb.com




7.     If requested or required (by law, court order, stock exchange, self-regulatory organization,
       governmental agency, regulatory body, oral questions, interrogatories, requests for information,
       subpoena, civil investigative demand, or similar process) to disclose any Confidential Information,
           Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 5 of 7

VEDC Non-Disclosure Agreement
December 11, 2019
Page 4 of 6


       INTERESTED PARTY agrees, to the extent legally permissible, to provide VEDC with prompt written notice
       of such request so as to allow the VEDC to seek an appropriate protective order and/or waive compliance
       with the provisions of this Agreement. If, failing the entry of a protective order or the receipt of a waiver
       hereunder, INTERESTED PARTY or INTERESTED PARTY’s Representatives are, in the opinion of
       INTERESTED PARTY or INTERESTED PARTY’s Representatives’ counsel, as the case may be, required to
       disclose Confidential Information, INTERESTED PARTY may disclose only that portion of such information
       as is legally required without liability hereunder; provided, that INTERESTED PARTY agrees to exercise
       INTERESTED PARTY’s reasonable efforts to obtain assurance that confidential treatment will be accorded
       such information. Notwithstanding anything in this Agreement to the contrary, INTERESTED PARTY and
       its Representatives may disclose Confidential Information without notice, a protective order or other
       remedy where disclosure is in connection with a routine audit or examination by, or a document request
       from, a regulatory or self-regulatory authority, bank examiner or auditor that does not reference the
       VEDC or the Sale.
8.     INTERESTED PARTY agrees that no contract or agreement providing for any Sale shall be deemed to exist
       between INTERESTED PARTY and VEDC unless and until INTERESTED PARTY and VEDC execute and
       deliver a final definitive agreement relating thereto (a “Sale Agreement”), and INTERESTED PARTY
       hereby waives, in advance, any claims (including, without limitation, breach of contract) in connection
       with any Sale unless and until INTERESTED PARTY and VEDC shall have executed and delivered a Sale
       Agreement. INTERESTED PARTY also agrees that unless and until INTERESTED PARTY and VEDC shall
       have executed and delivered a Sale Agreement, neither INTERESTED PARTY nor VEDC will be under any
       legal obligation of any kind whatsoever with respect to a Sale by virtue of this Agreement except for the
       matters specifically agreed to herein. INTERESTED PARTY further acknowledges and agrees that VEDC
       reserves the right, in its sole discretion, to reject any and all proposals made by INTERESTED PARTY or
       INTERESTED PARTY’s Representatives with regard to a Sale, and to terminate discussions and
       negotiations with INTERESTED PARTY at any time. INTERESTED PARTY further understands that VEDC
       shall be free to establish and change any process or procedure with respect to a Sale as VEDC in its sole
       discretion shall determine (including, without limitation, negotiating with any other party and entering
       into a Sale Agreement with any other party without prior notice to INTERESTED PARTY or any other
       person).
9.     INTERESTED PARTY understands and agrees that, except pursuant to a Sale Agreement, neither VEDC,
       Keen nor any of their respective Representatives (i) have made or make any representation or warranty,
       express or implied, as to the accuracy or completeness of the Confidential Information or (ii) shall have
       any liability whatsoever to INTERESTED PARTY or any of INTERESTED PARTY’s Representatives relating
       to or resulting from the use of the Confidential Information or any errors therein or omissions therefrom.
10.    INTERESTED PARTY understands and agrees that, except pursuant to the Sale Agreement to be entered
       between the VEDC and INTERESTED PARTY, VEDC, Keen nor any of their respective Representatives:
           a. have made or make and expressly disclaim making any written or oral statements,
              representations, warranties, promises or guarantees, whether express or implied or by
              operation of law or otherwise, with respect to the Portfolio or with respect to the accuracy,
              reliability or completeness of the Confidential Information;
           b. to the fullest extent permitted by law, shall have any liability whatsoever to INTERESTED PARTY
              or any of INTERESTED PARTY’s Representatives on any basis (including, without limitation, in
              contract, tort, under federal, foreign or state securities laws or otherwise) as a result of, relating
              or pertaining to, or resulting or arising from INTERESTED PARTY’s or INTERESTED PARTY’s
              Representatives reliance on the Confidential Information, or INTERESTED PARTY’s or
              INTERESTED PARTY’s Representatives use or non-use of the Confidential Information, for any
           Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 6 of 7

VEDC Non-Disclosure Agreement
December 11, 2019
Page 5 of 6


               alleged acts or omissions of VEDC, Keen or any of their respective Representatives, or any errors
               or omissions in the Confidential Information;
           c. shall have any liability or responsibility for any decisions made by INTERESTED PARTY or its
              Representatives in reliance on any Confidential Information;
           d. will be under any obligation or duty (express or implied) to make available to INTERESTED PARTY
              or its Representatives any Confidential Information; and
           e. will be under any duty or obligation (express or implied) to update, supplement, revise or correct
              any Confidential Information disclosed under this Agreement, regardless of the circumstances.
11.    INTERESTED PARTY is advised to conduct their own due diligence prior to submitting an offer for the
       Portfolio and to engage the services of legal counsel, accountants and such other financial advisors as
       may be required to understand the Portfolio.
12.    It is further understood and agreed that money damages would not be a sufficient remedy for any
       breach of this Agreement and that VEDC shall be entitled to specific performance and injunctive or other
       equitable relief as a remedy for any such breach, and INTERESTED PARTY further agrees to waive any
       requirement for the securing or posting of any bond in connection with such remedy. Such remedy shall
       not be deemed to be the exclusive remedy for breach of this Agreement but shall be in addition to all
       other remedies available at law or equity to VEDC.
13.    This Agreement shall be governed by and construed in accordance with the laws of the State of California
       without regard to conflict of law principles (that might dictate the application of the laws of another
       jurisdiction). The parties hereby irrevocably and unconditionally consent to submit to the exclusive
       jurisdiction of the Bankruptcy Court for any lawsuits, claims or other proceedings arising out of or
       relating to this Agreement, and hereby further irrevocably and unconditionally waive the right and agree
       not to plead or claim in any such court that any such lawsuit, claim or other proceeding brought in any
       such court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO EXPRESSLY WAIVES ALL
       RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. The Parties
       irrevocably waive any claim that such courts lack jurisdiction over such party, and agree not to plead or
       claim, in any legal action or proceeding with respect to this agreement or the transactions contemplated
       hereby brought in any of the aforesaid courts, that any such court lacks jurisdiction over such party.
14.    Attorneys’ Fees. If any party to this Agreement brings an action directly or indirectly based upon this
       Agreement or the matters contemplated hereby against any other party, the prevailing party shall be
       entitled to recover from the non-prevailing party, in addition to any other appropriate amounts, its
       reasonable costs and expenses in connection with such proceeding, including, but not limited to,
       reasonable attorneys’ fees and arbitration and/or court costs.
15.    INTERESTED PARTY warrants and represents that it is a principal acting on its own behalf, and not as a
       broker, finder or agent acting on another’s behalf. INTERESTED PARTY acknowledges that it will not look
       to VEDC and/or Keen and their respective Representatives for the payment of any fee or commission.
       INTERESTED PARTY hereby agrees to indemnify, defend and hold VEDC and Keen and their respective
       Representatives harmless from and against any and all claims, damages, losses and liabilities, costs and
       expenses (including reasonable attorneys' fees and disbursements) arising out of any claim or claims by
       any broker, finder or similar agent for commissions, fees or other compensation who allege that they
       have dealt with VEDC any and/or Keen in connection with the Portfolio as an agent of VEDC. INTERESTED
       PARTY understands that VEDC, Keen, and their respective Representatives have not agreed to pay any
       brokerage commissions, finder’s fee or other compensation to any INTERESTED PARTY broker, finder or
       agent in connection with INTERESTED PARTY’s possible Sale. If INTERESTED PARTY is working with a
              Case 1:20-cv-01240-JEB Document 45-2 Filed 04/30/21 Page 7 of 7

VEDC Non-Disclosure Agreement
December 11, 2019
Page 6 of 6


          broker or finder other than Keen, INTERESTED PARTY agrees that INTERESTED PARTY shall be responsible
          for the payment of any fees, if any, to such broker, finder or agent.
16.       The term of this Agreement shall expire upon the earlier of: (i) (2) years from the date hereof, or (ii) the
          date of execution of Sale Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the last day and year set forth
below.

 AGREED & ACCEPTED THIS ___ DAY OF DECEMBER,
 2019

 INTERESTED PARTY

 _____________________________________

 By: _____________________________________

 Name:
 Title:



 AGREED & ACCEPTED THIS ___ DAY OF DECEMBER,
 2019

 VALLEY ECONOMIC DEVELOPLMENT CENTER, INC.

 _____________________________________

 By: _____________________________________

 Name: David K. Gottlieb
 Title: Chief Restructuring Officer
